Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145829                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  EDWIN A. NICHOLS,                                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145829
                                                                    COA: 303783
                                                                    WCAC: 08-000024, 08-000050
  HOWMET CORPORATION and PACIFIC
  EMPLOYERS INSURANCE COMPANY/
  CIGNA,
          Defendants-Appellants,
  and

  CORDANT TECHNOLOGIES and AMERICAN
  MANUFACTURERS MUTUAL INSURANCE,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 1, 2012 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
           t1113                                                               Clerk